Exhibit 10.1
Independent Consultant Agreement
This Agreement made as of this 1st day of July 2009, between Cynthia Sobe,
(Consultant), and Associated Materials, LLC, (Associated). Associated hereby
retains Consultant on the following terms and conditions:
1. Consultant, as an independent contractor, shall provide to Associated advice
and counsel on a range of financial matters as well as other similar services as
may be requested by Associated.
2. Consultant will be paid a fee of ten thousand dollars ($10,000.00) monthly
for up to three (3) days of work per month during the term of this Agreement.
Should Consultant be needed for work in excess of (3) days in any calendar
month, Consultant will be paid at a rate of one hundred fifty ($150) dollars per
hour for all such hours. In addition, Consultant will be reimbursed for
reasonable travel expenses.
3. Consultant agrees to be available as needed by Associated during the term of
this Agreement.
4. Consultant agrees that as an independent contractor she shall not be entitled
to any benefits applicable to Associated employees, and shall have sole
responsibility for the payment of all applicable governmental taxes including
Federal, State and local income taxes and for all employment and disability
insurance, Social Security and other similar taxes.
5. The information and knowledge acquired by Consultant in connection with or as
a result of her services hereunder, shall be regarded as confidential and
Consultant shall not use, nor disclose any such information, knowledge or trade
secrets to any person either during or after the period of this agreement,
except as otherwise authorized by Associated. All records and copies of records
relating to Associated’s operations and business made or received by Consultant
during the period of this agreement are and shall be Associated’s property
exclusively, and Consultant shall keep the same at all times in his custody and
subject to her control, and shall surrender the same at the termination of this
agreement if not before.
6. This agreement shall be effective as of July 1, 2009 and shall continue for
ninety (90) days. This agreement can be extended by mutual agreement between
Consultant and Associated for additional thirty (30) day periods.
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.

                              Associated Materials, LLC
 
               
BY:
  /s/ Cynthia Sobe       BY:   /s/ John Haumesser
 
               
 
  Cynthia Sobe           John Haumesser Vice President, HR
 
               
Date:
  6/26/2009       Date:   6/26/2009
 
               

 

